DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 16 August 2021 is acknowledged.
Claim Objections
Claims 5 and 9 are objected to because of the following informalities: 
As to claim 5: The applicants are advised to add the phrase “the group consisting of’ after the claimed “selected from” in claim 5, paragraphs 1-4 to be consistent with the Markush group language set forth in MPEP section 2173.05 (h).
The applicants are also advised to place space between the claimed “styrenebutadiene” recited in claim 5, paragraph 2.
As to claim 9: The applicants are advised to add the phrase “the group consisting of’ after the claimed “selected from” in claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "said polymeric shell" in lines 1-2. Claim 1 from which claim 3 depends does not recite a polymeric shell There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
Claims 1-6 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10364369 in view of Langford (US 6676746). 
The claims of US ‘369, like the claims of the present application, are drawn to a low dust joint compound composition comprising a dust reduction additive emulsion comprising the dust reduction additive as to being made from an emulsion comprising CPWB microstructure comprising: (A) a wax core, wherein said wax core comprises a micro-crystalline wax component or a non-microcrystalline wax component, wherein said micro-crystalline wax component comprises at least one linear alkane wax defined by the general formula CnH2N+2 where n ranges from 13-80 and wherein the non-microcrystalline wax component comprises at least one wax selected from the group consisting of animal-based wax, plant-based wax, mineral wax, synthetic wax, wax containing organic acids and/or esters, anhydrides, an emulsifier containing a mixture of organic acids and/or esters and combinations thereof, and (B) a polymeric shell comprising at least one polymer selected from, among other things, polyvinyl alcohol. Both claims of the US ‘369 and the present application also require the peak air-borne dust generation of said low dust joint compound is less than 100 mg/m3; quantity of dust generated upon sanding of said low-dust joint compound is reduced at least by 5% and at least by 80%; addition of one filler (namely calcium carbonate), binder (polyvinyl alcohol), thickener (methyl cellulose), and non-leveling agent (kaolin); and addition of silicone, siliconate, fluorinated compound, stearate or combination thereof (encompassing siliconate salts, potassium siliconate, polydimethyl siloxane). Moreover, the claim of the US ‘369 require the presence of 0.1-20% by weight of the dust reduction additive in the low dust joint compound, 
However, the claims of US ‘698 do not require the presence of water as required by the claims of the present application.
Nevertheless, Langford discloses addition of water to a joint compound composition for the purposes of obtaining desired properties (see, for example, Table 4B and see also [abstract]). Thus, it would have been obvious to one of ordinary skill in the art to add water taught by Langford in the joint compound of US ‘698 for the purposes of obtaining desired properties.
Claims 1, 3-6 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/513461. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘461 anticipate claim 1 of the current application. Claim 1 of ‘461 recites a composition comprising a dust reduction additive comprising microcrystalline wax and a first water..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langford et al. (US 6676746) in view of Sasatani (US 6987137).
As to claim 1, Langford et al. disclose a composition that is applied to joints between wallboard panels. The composition comprises a dust reductive additive emulsion comprising paraffin and water (see abstract, col. 2, lines 31-67 and Test procedure found in col. 8).
Langford et al. fails to teach the composition comprises an additive having a colloidally protected wax based microstructure as required by claim 1. 
Sasatani discloses a machinable or grindable composition used for forming models. The composition comprises microcapsules having an encapsulated material in a liquid state such as liquid paraffin and a wall material such as thermoplastic film. Sasatani states the use of such materials decreases the amount of scattering dust during the grinding process (dust reduction) while the strength of the product is not compromised (see abstract, col. 1, lines 45-59, line 61- col. 2, line 2 and col. 3, line 46 – col. 4, line 35). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Langford et al. to include using the microcapsules disclosed by Sasatani as the dust reducing material. One would have been motivated to do so since both are directed to providing a material including paraffin which is used to prevent airbourne dust during grinding or cutting where Sasatani states the use of 
As to claim 3, Sasatani states the shell material is a polymer but is not limited and gives some examples of materials. Sasatani fails to teach a polyvinyl alcohol as claimed. However, it would have been obvious to one having ordinary skill in the art use such materials as a shell material since Langford et al. shows that the polymer materials of Sastani are alternatives to polyvinyl alcohol and can be used in such compositions. It has been established that the mere substitution for one known element for a known alternative has a prime facie case of obviousness. 
As to claim 4, the composition can comprise rheological additives (see abstract of Langford).
As to claim 5, the composition can comprise a binder such as polyvinyl alcohol (see col. 5, lines 37-44 of Langford). 
As to claim 6, the composition can comprise clay (see col. 4, lines 9-11 of Langford).
As to claim 10-11, Langford et al. states the dust reduction additive is added to about 0.5-5% of the composition (see col. 5, lines 65-66). 
As to claim 7-9, Sasatani discloses the use of a base of diethanol amine as a hardening agent (see col. 7, lines 42-50). Langford teache a dispersing agent such as a surfactant. 
As to claim 12, Langford et al. states the peak airborne dust generation is less than 50mg/m3 (see col. 2, lines 50-57). 
As to claim 13-14, Langford et al. states the amount of dust is reduced by more than 90% (see col. 2, lines 47-48).
As to claims 15-16, the compound can comprise silicone or siloxane such as dimethyl siloxane (see col. 10, lines 4-7 of Sasatani).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art cited fails to teach or suggest forming a dust reducing additive emulsion having a core of a paraffin and non-paraffin component as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/Primary Examiner, Art Unit 1715